UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB AMENDED T Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, £ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number0-29711 Subjex Corporation (Exact name of issuer as specified in its charter) Minnesota 41-1596056 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3245 Hennepin Ave S Suite 1, Minneapolis MN 55408 (Address of Principal Executive Offices) (Zip Code) 612-827-2203 (Issuer’s telephone number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, no par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.£ Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo o Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T In the original filing of the 10KSB for December 31, 2007 a section ofparagraphs was inadvertently left out under Item 8Anecessitating this amended filing to include the unintentional omitted information. This second 10KSB/A is in answer to an SEC letter dated August 14, 2008 requesting additional revisions. ITEM 8A. Controls and Procedures Internal Control Over Financial Reporting It is management’s responsibility for establishing and maintaining adequate internal control over financial reporting as defined in Rule 13a-15 (f) under the Exchange Act. Since the Company does not have an audit committee, its Board of Directors oversees the responsibilities of the audit committee. Its members review all accounts and figures (accounting systems) that pertain to accounting and the financial condition of the company on a weekly basis. This includes accounts payable, stocksand any other accounting issues.Banking matters are done on a daily basis. This is thenforwarded to an out of house accounting firm who does all our accounting onQuick Books. Our staff and the accounting firm are in contact on a daily basis.The accounting firm is owned by Sharon Hyder, a member of our board of directors and the mother of the CEO, Andrew Hyder. Management believes that the fees paid to the accounting firm are equivalent to those that would be paid for similar services in an arm’s length transaction. The Board is fully aware that there is not a clear segregation of duties due to the small number of employees dealing with general administrative and financial matters. The procedures followed to obtain evidence of the operating effectiveness of the internal controls over financial reporting are integrated with the daily responsibilities of the CEO and CFO. However, the board has determined that considering the employees involved and the control procedures in place, and the risks associated with such lack of segregation are insignificant and the potential benefits of adding employees to clearly segregate duties does not justify the expenses associated with such increases at this time.As the Company further grows its operations, management expects to continue to modify its Controls and Procedures as necessary to remain in and maintain compliance with applicable law. It is therefore the conclusion of management that the above described internal controls over financial reporting are not only effective but in accordance with Item 308 (T) of Regulation S-B. Evaluation of Disclosure Controls and Procedures Based on the Board of Directors most recent review, as of the end of the period covered by this report, the Company’s principal executive officer and acting chief financial officer has concluded that the Company’s disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Securities Exchange Act of 1934, as amended, is accumulated and communicated to the Company’s management as appropriate to allow timely decisions regarding required disclosure and are effective to ensure that such information is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. There were no significant changes in the Company’s internal controls or in other factors that could significantly affect those controls subsequent to the date of their evaluation. Limitations on the Effectiveness of Controls Our management does not expect that our disclosure controls and internal controls will prevent all error and all fraud.A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management or board override of the control.The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions; over time, control may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate.Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Subjex Corporation (“Company”) acknowledges and confirms that: · The “Company” is responsible for the adequacy and accuracy of this disclosure and correspondence. · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities and Exchange Act of 1934, the Issuer has duly caused this report to be signed on its behalf by the undersigned officers and/or Directors, there unto duly authorized. Subjex Corporation Date:August 29, NAME TITLE /s/ AndrewD.Hyder President, Chief Executive Officer and acting Chief Financial Officer, In accordance with the Securities Exchange Act, this report has been signed below by the following persons on behalf of Subjex Corporation and in the capacities and on the dates indicated. Signature Title Date /s/ Andrew D. Hyder Andrew D. Hyder President, CEO and acting CFO August 29, 2008
